Amended order unanimously reversed on the law without costs, motions and cross motion denied and complaint reinstated. Memorandum: Supreme Court erred in granting defendants’ motions and cross motion for summary judgment dismissing the complaint. The infant plaintiff, a member of the East Ridge High School wrestling team, developed herpes simplex I after participating in a wrestling meet at Victor High School involving teams from defendant school districts. Defendants Fairport Central School District and East Irond-